Citation Nr: 0730746	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-14 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for fibromyalgia.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for neck pain other than 
fibromyalgia.

4. Entitlement to service connection for a thoracic and 
lumbar spine disability other than fibromyalgia.

5. Entitlement to service connection for bilateral shoulder 
disability other than fibromyalgia.

6. Entitlement to service connection for bilateral leg pain 
other than fibromyalgia.

REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL
Veteran and J.F. 
ATTORNEY FOR THE BOARD
N. T. Werner, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1989 to August 1989. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in October 2004 and in 
April 2005, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana.  

In April 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 


FINDINGS OF FACT

1. Fibromyalgia was not affirmatively shown to have been 
present in service and current fibromyalgia, first documented 
after service, is unrelated to an injury or disease of 
service origin. 

2. Headaches, including tension and migraine headaches, were 
not affirmatively shown to have been present in service and 
current headaches, including tension and migraine headaches, 
first documented after service, are unrelated to an injury or 
disease of service origin. 

3. Neck pain other than fibromyalgia to include muscle strain 
was not affirmatively shown to have been present in service 
and current neck pain other than fibromyalgia to include 
muscle strain, first documented after service, is unrelated 
to an injury or disease of service origin. 

4. A thoracic and lumbar spine disability other than 
fibromyalgia, including thoracic spine vertebral compression 
deformity and spondylosis, lumbar spine spondylosis and 
degenerative disc disease, were not affirmatively shown to 
have been present in service; arthritis or degenerative joint 
disease was not manifest to a compensable degree within one 
year of separation from service; and the current thoracic and 
lumbar spine disability to include thoracic spine vertebral 
compression deformity and spondylosis and lumbar spine 
spondylosis and degenerative disc disease, first documented 
after service beyond the one-year presumptive period for 
arthritis or degenerative joint disease as a chronic disease, 
is unrelated to an injury or disease of service origin.

5. Bilateral shoulder disability other than fibromyalgia, 
right shoulder possible bursitis and left shoulder sprain, 
rotator cuff tear, and impingement, was not affirmatively 
shown to have been present in service, and the current 
bilateral shoulder disability other than fibromyalgia, right 
shoulder possible bursitis and left shoulder sprain, rotator 
cuff tear, and impingement, is unrelated to an injury or 
disease of service origin. 

6. Bilateral leg pain other than fibromyalgia was not 
affirmatively shown to have been present in service; and the 
current bilateral leg pain is unrelated to an injury or 
disease of service origin.


CONCLUSIONS OF LAW

1. Fibromyalgia was not incurred in or aggravated by service. 
38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

2. Headaches, including tension and migraine headaches, were 
not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

3. Neck pain other than fibromyalgia to include muscle strain 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).

4. A thoracic and lumbar spine disability other than 
fibromyalgia, including thoracic spine vertebral compression 
deformity and spondylosis and lumbar spine spondylosis and 
degenerative disc disease, was not incurred in or aggravated 
by service and service connection for arthritis and 
degenerative joint disease may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1131, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5. Bilateral shoulder disability other than fibromyalgia, 
right shoulder possible bursitis and left shoulder sprain, 
rotator cuff tear, and impingement, was not incurred in or 
aggravated by service by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

6. Bilateral leg pain other than fibromyalgia was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 





Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, 
dated in November 2003, in March 2004, and in December 2004.  
The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that she 
could submit private medical records or authorize VA to 
obtain private medical records on her behalf.  The veteran 
was asked to submit any evidence that would include that in 
her possession.  The notice included, in general, the 
provision for the effective date of the claims, that is, the 
date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim, except for the degree of disability 
assignable).  

To the extent that VCAA notice pertaining to degree of 
disability was not provided, as the claims of service 
connection are denied, no disability rating can be assigned 
as a matter of law and therefore there is no possibility of 
any prejudice to the veteran with respect to this limited 
VCAA content error.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained service medical 
records and VA records.  As the veteran has not identified 
any additional evidence pertinent to the claims and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims are required to comply with the duty 
to assist. 

While the RO did not conduct a medical inquiry in the form of 
a VA examination, there is no evidence that the claimed 
disabilities may be associated with an established injury or 
disease in service.  Under these circumstances, a medical 
examination with medical opinion is not required under 
38 C.F.R. § 3.159(c)(4). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

For a veteran who served 90 days or more of active service 
after December 31, 1946, there is a presumption of service 
connection for arthritis, including spondylosis, and 
degenerative joint disease, if the disability is manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

The service medical records contain no complaint, finding, 
history, or treatment for fibromyalgia, headaches, or 
abnormality of the neck, thoracic and lumbar spine, 
shoulders, or legs. 

After service, VA records document multiple joint pains 
starting in January 1991 with diagnoses of possible chronic 
pain syndrome in January 1991, rheumatoid arthritis in 
February 1992, and fibromyalgia in January 2004.

As for headaches, VA records document headaches starting in 
August 1990, which were diagnosed as tension headaches in 
August 1990.  Migraine of several years duration was noted in 
1993. 

As for neck pain, VA records document neck pain starting in 
April 1990, which was diagnosed as muscle strain in October 
1997.  A CT scan in August 1991 as well as x-rays dated in 
September 1991, October 1997, May 2001, and December 2003 
were negative.

As for the thoracic and lumbar spines, VA records document 
back pain starting in April 1990 with diagnoses of lumbar 
spine strain in July 1997 and May 2003, lumbar spine 
spondylosis in March 1990, degenerative joint disease and 
rheumatoid arthritis in February 1992, degenerative disc 
disease in July 2003, and thoracic spine compression 
deformity with spondylosis by MRI in March 2004.

As for the shoulders, VA records document right shoulder pain 
diagnosed as possible bursitis in December 1993 and left 
shoulder pain diagnosed as a sprain and rotator cuff tear in 
December 1994 as well as an impingement in June 1995.  

As for leg pain, VA records document left leg pain starting 
in March 1990 and bilateral leg pain starting in October 
2003.  

Analysis

On the basis of the service medical records, fibromyalgia, 
headaches, or disabilities of the neck, thoracic and lumbar 
spine, bilateral shoulder, or bilateral leg were not 
affirmatively shown to have been present during service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

As none of the disabilities was noted or observed during 
service as evidenced by the service medical records and as 
there is otherwise no other evidence of the disabilities 
during service, the principle of continuity of symptomatology 
does not apply.  Savage v. Gober, 10 Vet. App. 488, 496-97 
(1997).

As for service connection based on the initial documentation 
of the disabilities after service under 38 C.F.R. § 3.303(d), 
there is no medical evidence of a causal association or 
causal link between fibromyalgia, headaches, or disabilities 
of neck, thoracic and lumbar spine, bilateral shoulder, and 
bilateral leg and an established injury or disease of service 
origin.

Also, the initial documentation of spondylosis of the lumbar 
spine, that is, arthritis or degenerative joint disease, in 
1990 and of spondylosis of the thoracic spine in 2004, are 
well beyond the one-year presumptive period for manifestation 
of arthritis as a chronic disease under 38 U.S.C.A. § 1137; 
38 C.F.R. §§ 3.307, 3.309. 

As for the veteran's statement and testimony, relating her 
current disabilities to her military service, where as here, 
the question is one of medical causation, competent medical 
evidence is required to substantiate the claims because a lay 
person is not qualified through education, training, and 
expertise to offer an opinion on medical causation.  
38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore the veteran's statements and testimony 
are not competent evidence on the question of medical 
causation, that is, the relationship between the current 
disabilities and her military service. 

As the Board may consider only independent medical evidence 
to support its finding as to questions of medical causation 
and as the preponderance of the evidence is against the 
claims of service connection, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

                                                                          
(The Order follows on the next page).





ORDER

Service connection for fibromyalgia is denied.

Service connection for headaches to include tension and 
migraine headaches is denied.

Service connection for a neck pain other than fibromyalgia to 
include muscle strain is denied.

Service connection for a thoracic and lumbar spine disability 
other than fibromyalgia to include thoracic spine vertebral 
compression deformity and spondylosis and lumbar spine 
spondylosis and degenerative disc disease is denied.

Service connection for a bilateral shoulder disability other 
than fibromyalgia to include right shoulder possible bursitis 
with history of rheumatoid arthritis and left shoulder 
sprain, rotator cuff tear, and impingement is denied.

Service connection for a bilateral leg pain other than 
fibromyalgia is denied.



____________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


